Citation Nr: 0423043	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  91-47 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the veteran's attempt to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  In a June 2001 decision, the 
Board found that new and material evidence had been received 
and reopened the veteran's claim, remanding the appeal for 
further development.  In July 2002, the Board denied the 
claim for service connection for an acquired psychiatric 
disorder.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), which entered an order in 
February 2003, which vacated the Board's July 2002 decision 
and remanded the matter to the Board for further action.  In 
August 2003, the Board again denied the appellant's claim for 
service connection for an acquired psychiatric disorder.  

The appellant appealed the Board's August 2003 decision to 
the Court, which in a May 2004 order, granted a joint motion 
for remand, vacating the Board's August 2003 decision and 
remanded the case for compliance with the terms of the joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's December 2001 remand directed that the veteran 
was to be afforded a VA psychiatric examination to determine 
the etiology of any current psychiatric disorder and whether 
it was at least as likely as not that any such disability was 
related to his service or incident therein.

Although the veteran was afforded a VA examination in May 
2002, and although the examiner diagnosed paranoid 
schizophrenia, the examiner did not adequately address the 
etiology of his schizophrenia, by not discussing any possible 
impact of an alleged personal assault and the abortion of the 
veteran's child, both incidents that occurred during his 
active duty service.  As the RO has not fully complied with 
the 2001 Board remand additional development is necessary.  
Stegall v. West, 11 Vet. App 268 (1998).

The evidence of record shows that the veteran is currently 
receiving disability benefits from the Social Security 
Administration (SSA).  However, there is no evidence of 
record that VA has attempted to obtain and associated with 
the claims file, the SSA decision or associated medical 
records.  If such SSA decision and medical records exist, 
they should be obtained and incorporated into the claims 
file.  38 U.S.C. § 5103A (West 2002).  

Therefore, this case is REMANDED for the following:

1.  With respect to the claim of service 
connection for an acquired psychiatric 
disorder, the RO should send the veteran 
and his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  If the attempt to obtain the medical 
records identified by the veteran is 
unsuccessful, the veteran should be 
inform of this fact and he should be 
requested to provide a copy of any 
outstanding medical records.

3.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

4.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine the 
nature, extent, and etiology of the 
veteran's psychiatric disorder, to include 
schizophrenia (if diagnosed).  The 
veteran's claims files must be made 
available to and be reviewed by the 
examiner.  

All tests and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.

In addition, based on the examination 
results, review of the veteran's pertinent 
medical history, and a review of records 
contained in the claims folder, the 
examiner is asked to provide the following 
opinions:

a.  With respect to any currently present 
psychiatric disorder, as to whether it is 
at least as likely as not that the 
disorder originated in service or is 
otherwise etiologically related to any 
incident of service, to include any 
personal assault and/or the abortion of 
the veteran's unborn child.  In addition, 
all findings and opinions should be 
reconciled with the evidence already of 
record, to include the findings noted in 
any previous VA and private examination 
reports and statements.

b.  Whether it is at least as likely as 
not that any currently present psychiatric 
disorder, to specifically include 
schizophrenia, had its onset or was 
manifested within one year following the 
veteran's discharge from service in 
January 1973.

A complete rationale should be given for 
all opinions, in a legible report.

5.  Then, the RO should readjudicate the 
issue on appeal, in light of all 
pertinent evidence and legal authority.

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford then an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


